Citation Nr: 0115431	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-07 824	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) San Diego, 
California Regional Office (RO) September 1999 rating 
decision which denied service connection for a low back 
disability.  A notice of disagreement was received in October 
1999, a statement of the case was issued in February 2000, 
and a substantive appeal was received in March 2000.  A Board 
hearing was scheduled in Washington, D.C. at the veteran's 
request, but he failed to appear for the hearing. 


FINDINGS OF FACT

1.  The low back injury suffered during the veteran's 
military service was acute in nature and resolved without 
leaving residual disability. 

2.  The veteran's current chronic low back disorder was not 
manifested during service or for many years after service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated during 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the RO in 
the September 1999 rating decision and February 2000 
statement of the case.  In those documents, the veteran has 
been furnished notice of the issue and applicable laws and 
regulations regarding service connection.  The Board also 
notes a detailed December 1998 RO letter to the veteran in 
which he was informed of the types of evidence necessary to 
establish service connection for the claimed disability.  

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
private medical records from providers identified by the 
veteran.  No additional pertinent evidence has been 
identified.  Further, the veteran was afforded a VA medical 
examination in June 1999.  The report of that examination 
addressed the etiology of his current low back disorder.  
Accordingly, no additional medical development is required.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, such as arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that his current low back disorder is 
related to an injury during his military service.   In this 
regard, service medical records do in fact show that he was 
seen with complaints of tenderness of the lumbosacral spine 
and buttocks in January 1976.  It appears that the veteran 
suffered a sports injury, falling on his left hip.  The 
examiner reported that there was no radiating pain into the 
legs, and range of motion of both legs was reported to be 
within normal limits.  The reported assessment was rule out 
strain.  Subsequent clinical entries in June 1976 document 
complaints of left leg pain of 3 months duration.  A dull 
ache was reported by the veteran with sharp pain after 
prolonged standing.  The veteran also reported that the pain 
was worse after playing ball.  One assessment was probable 
muscle pain secondary to exercise.  At the time of his July 
1976 service separation examination, his spine and other 
musculature was clinically evaluated as normal. 

The record does not include any evidence of treatment for low 
back symptoms until the 1990's.  A November 1998 private 
medical record from Joseph Greenspan, M.D., appears to 
attribute a bulging disc at L4-5 to a March 1995 motor 
vehicle accident.  Various other private medical records 
support such a findings.  Likewise, at the June 1999 VA 
examination, the veteran reported that he was well until 1995 
when he was involved in a motor vehicle accident. 

After reviewing the record, the Board is compelled to find 
that the preponderance of the evidence is against entitlement 
to service connection for low back disability.  While an 
injury to the lumbosacral spine was documented in January 
1976 during service, no subsequent complaints related to the 
low back were documented and the veteran's spine was 
evaluated as normal at the time of separation examination in 
July 1976.  The service medical records documenting left leg 
pain appear to attribute such pain to sports and exercise and 
not to any low back problem.  

Significantly, there is no persuasive evidence of a 
continuity of pertinent symptomatology for almost 20 years 
after service.  On his claim for compensation, the veteran 
did not report any post-service treatment until the 1990's.  
Moreover, it appears clear from the record that medical care 
providers have attributed his current low back problems to 
the 1995 motor vehicle accident.  In fact, the veteran 
apparently told the VA examiner in June 1999 that he was well 
until the 1995 accident.  

The Board has considered the veteran's current contentions 
regarding the etiology of his low back disability.  However, 
as a layman, he is not qualified or competent to render an 
opinion as to a medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, it 
appears that trained medical examiners, both VA and private, 
view the veteran's current low back disorder as a residual of 
the 1995 motor vehicle accident.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

